Per Curiam.
This is a workmen’s compensation case. The certiorari was allowed to review a judgment of the Essex County Court of Common Pleas, which revised a judgment of the Workmen’s Compensation Bureau. The Court of Common Pleas held, the petitioner had made a case within the provisions of the state statute. The petitioner on- May 23d, 1923, at the time of the accident, was employed by the defendant in repairing an empty freight car, which stood on No. 38 track at the Meadow shops of the defendant at Kearney, New Jersey. The testimony shows that cars engaged in both state and intrastate commerce are repaired at that shop. Judge Kannagan, sitting in the Court of Common Pleas, held, the case was controlled by Herzog v. Hines, 112 Atl. Rep. 315, followed Price v. Central Railroad Co., 2 N. J. Adv. R. 492; Carberry v. Delaware, &c., Railroad Co., 108 Atl. Rep. 364. With this review we concur. The judgment of the Essex County Court of Common Pleas is affirmed, with costs.